Title: To Benjamin Franklin from Dumas, 22 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,Amst. 22 Oct. 1779.
Les Extraits ci-joints vous donneront une idée de ce que nous faisons ici, & de l’état où est notre Escadre.

Je suis très-content de la maniere d’agir de Mr. De Neufville dans cette affaire.
Il n’y a pas de résolution prise encore sur la réponse que l’on donnera au Mémoire de Mr. D’York. Mais il y a une autre, à ce que l’on vient de me dire, qui embrouille plus que jamais l’affaire des convois illimités, & qui a engagé Amsterdam & Harlem a protester de nouveau.
J’espere qu’à la fin de la Semaine prochaine notre Escadre sera entierement réparée, & en état de remettre en mer.

Je suis avec le plus respectueux attachement, Monsieur Votre très-humble & très obéissant serviteur
Dumas
Vous aurez bien la bonté, Monsieur, de communiquer tout cela à Mr. De Chaumont.Passy à S. Exc. Mr. Franklin &c.
 
Addressed: His Excellency / B. Franklin, Esqr., Min. Plenip. / of the United States / Passy./.
Notation: Dumas. Oct. 22. 1779
